Citation Nr: 0624303	
Decision Date: 08/10/06    Archive Date: 08/18/06

DOCKET NO.  97-15 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.

2.  Entitlement to service connection for a respiratory 
disorder.

3.  Entitlement to service connection for a vision disorder.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from April 1959 to March 
1961.

This case comes to the Board of Veterans' Appeals (Board) 
from a March 1997 rating decision in which the Department of 
Veterans Affairs (VA) Regional Office (RO) denied entitlement 
to service connection for a psychiatric disorder, claimed as 
schizophrenia.  In a January 2004 rating decision the RO 
denied service connection for a respiratory disorder and a 
vision disorder.  The veteran perfected appeals of those 
decisions.


FINDINGS OF FACT

1.  The preponderance of the probative evidence shows that 
the veteran's currently diagnosed psychiatric disorders, 
schizophrenia and major depression with psychotic features, 
are not related to an in-service disease or injury.

2.  The preponderance of the probative evidence shows that 
the veteran's respiratory disorders, diagnosed as asthma, 
bronchitis, and chronic obstructive pulmonary disease, are 
not related to an in-service disease or injury.

3.  A refractive error of the eyes is a developmental defect 
not subject to service connection.

4.  The veteran's complaints of seeing all objects as red, 
white, or gray; blurry vision; objects shrinking in size; 
seeing flashes of color; his vision going dark; and changes 
in the size of his visual fields have been diagnosed as 
ophthalmic migraine, which is not related to an in-service 
disease or injury.

5.  The macular retinal pigment epithelium changes in both 
eyes are not related to an in-service injury.


CONCLUSIONS OF LAW

1.  The veteran's psychiatric disorders were not incurred in 
or aggravated by active service, nor may a psychosis be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005).

2.  A chronic respiratory disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2005).

3.  A vision disorder that is subject to service connection 
was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In order to establish service connection, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of the in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See 
38 U.S.C.A. § 1131; Hickson v. West, 12 Vet. App. 247, 253 
(1999); 38 C.F.R. § 3.303.  


Psychiatric Disorder

The veteran contends that his psychiatric disorder, which was 
initially documented in February 1987, had its onset during 
military service.  The medical evidence shows that his 
symptoms have been diagnosed as schizophrenia and major 
depression with psychotic features.  His claim is, therefore, 
supported by a current medical diagnosis of disability.  For 
the reasons shown below, however, the Board finds that his 
claim is not supported by evidence of an in-service injury, 
and that the preponderance of the evidence shows that his 
psychiatric disorder is not related to service.  Hickson, 
12 Vet. App. at 253.

The veteran's service medical records are silent for any 
complaints or clinical findings attributed to a psychiatric 
disorder.  He initially claimed entitlement to VA 
compensation benefits in November 1970, and did not then make 
any reference to any psychiatric problems.  When applying for 
an extension of his period of eligibility for educational 
benefits in June 1978, he denied that any physical or mental 
disability previously prevented him from finishing his 
program of education.  Although he reported having sought 
treatment for psychiatric problems from the VA medical center 
(MC) in 1962, and that he was denied treatment, the VAMC was 
unable to locate any application for VA medical treatment 
prior to February 1972 or any records of treatment prior to 
1987.

The initial documentation of the veteran having any 
psychiatric problems occurred in 1979, 18 years following his 
separation from service.  He then demonstrated symptoms 
attributed to anxiety and panic attacks.  He began receiving 
treatment from the VAMC in February 1987, when he reported 
being afraid of his sergeants since being in service.  He 
stated that he believed that the sergeants were then living 
near him and spreading rumors about him.  He also stated that 
the sergeants had beat him up when he was in service, that 
they had threatened to "get him in the end," and that they 
had told him that he would not be able to leave the service 
alive.  

The treatment records beginning in 1987 show that he was 
grossly delusional, paranoid, and that he had hallucinations 
related to the sergeants he had served under while in 
service.  His symptoms have been diagnosed as chronic 
schizophrenia since at least 1989.  He claimed to have been 
persecuted while he was in service because he had requested a 
compassionate transfer (which was apparently granted).  In 
March 1987 his therapist characterized his belief system as 
fixed paranoid delusions regarding his military service.  In 
response to the veteran's report in December 1989 that the 
Army and CIA were after him because he had broken the law 
while in service, his therapist described him as obviously 
psychotic.  In January 1993 his therapist indicated that he 
had auditory and visual hallucinations involving individuals 
he had served with.  Because the medical evidence indicates 
that the veteran's beliefs regarding the cause and onset of 
his psychiatric problems are a manifestation of psychosis, 
and due to the absence of any documentation of psychiatric 
symptoms prior to 1979, the Board finds that the veteran's 
assertions regarding the onset of his psychiatric symptoms in 
service are not credible.  See Madden v. Gober, 123 F.3d 
1477, 1481 (Fed. Cir. 1997) (the Board is entitled to 
discount the weight, credibility, and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence).

The veteran's assertion that his psychiatric disorder was 
caused by military service is not probative because he is not 
competent to provide evidence of the etiology of a 
psychiatric disorder.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992) (a lay person is not competent to provide 
evidence that requires medical knowledge).  A May 1997 
private treatment record shows that he reported a 30+ year 
history of psychiatric problems related to his military 
service.  Because the treatment provider was only recording 
what the veteran reported, and did not make any findings 
regarding the onset or etiology of the psychiatric disorder, 
the May 1997 record does not constitute evidence of a nexus 
to service.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995) ("Evidence that is simply information recorded by a 
medical examiner, unenhanced by any medical comment by that 
examiner, does not constitute competent medical evidence. . . 
.").

In an April 2001 report his private physician stated that he 
had been followed since 1979 and that he had then 
demonstrated symptoms of anxiety with panic attacks "which 
was felt to be related to his service in the armed forces."  
The physician did not begin treating the veteran until 1979, 
and there is no evidence of the veteran receiving any 
psychiatric treatment prior to 1979.  The physician's 
assessment was, therefore, based on the veteran's report of 
the onset and/or cause of his psychiatric problems.  As shown 
above, the Board has determined that the veteran's statements 
regarding the onset of his psychiatric symptoms are not 
credible.  In addition, the physician did not provide any 
clinical findings or rationale for his summary conclusion 
that the anxiety was related to military service.  For these 
reasons the April 2001 report is of low probative value in 
determining whether the veteran's psychiatric disorder is 
related to service.  See Godfrey v. Brown, 8 Vet. App. 113, 
121 (1995) (the Board is not required to accept a medical 
opinion that is based on the veteran's recitation of medical 
history and unsupported by clinical findings).

The veteran presented a July 2003 medical opinion showing 
that schizophrenia developed to a degree of 10 percent or 
more within a year of his separation from service.  The 
psychologist providing the opinion stated that although the 
veteran had not sought psychiatric treatment for many years 
after service, his symptoms began many years prior to seeking 
treatment.  The psychologist stated that he had reviewed the 
evidence in the claims file in rendering the opinion, but in 
citing to the evidence he referred only to information 
reported by the veteran and not to any contemporaneous 
records pertaining to the onset or severity of the 
psychiatric symptoms.  In reaching his conclusion the 
psychologist cited to specific references in the claims file 
in which the veteran reported having had psychiatric problems 
prior to seeking treatment, including during service.  He 
made multiple references to the veteran's accounts of having 
been persecuted while in service, which the medical evidence 
shows are manifestations of his psychosis.  He also made 
multiple references to the veteran's reports as to when his 
psychiatric symptoms began, which the Board has determined to 
be not credible.  Because the opinion was based on 
information reported by the veteran that the Board found not 
credible, and not on contemporaneously documented symptoms, 
it is not probative of the onset of the psychiatric disorder.  
See Elkins v. Brown, 5 Vet. App. 474, 478 (1993) (a medical 
opinion that is based on the veteran's recitation of medical 
and service history, and not his documented history, is not 
probative).

In a March 1997 letter the veteran's father reported that he 
demonstrated a change in his behavior when he returned from 
military service, which the father attributed to harassment 
and abuse following his request for a compassionate transfer.  
His father stated that following his separation from service 
he became "more and more morose, silent, moody, irritable, 
and forgetful."  His father described his activities 
following service, including becoming a pilot and electrical 
engineer, and stated that there had been a "gradual 
decline" in his behavior.

The psychologist providing the July 2003 opinion referenced 
the March 1997 letter from the veteran's father in support of 
his conclusion that schizophrenia became manifest to a degree 
of 10 percent or more within a year of the veteran's 
separation from service.  The psychologist also provided an 
analysis of the symptoms applicable to a diagnosis of 
schizophrenia.  In his letter, however, the veteran's father 
does not describe any of the symptoms that the psychologist 
stated are characteristic of schizophrenia.  In addition, his 
father does not indicate that any symptoms became manifest 
within a year of separation from service, let alone to a 
degree of 10 percent or more.  For these reasons the Board 
finds that the July 2003 medical opinion is not probative of 
a psychosis becoming manifest to a degree of 10 percent or 
more within a year of the veteran's separation from service 
to warrant a grant of service connection based on the 
presumptive provisions applicable to chronic diseases.  See 
38 C.F.R. §§ 3.307, 3.309.

VA provided the veteran a psychiatric examination in October 
2005 for the purpose of obtaining an opinion on whether any 
currently diagnosed psychiatric disorder is related to 
military service.  During the examination he reported having 
been mildly depressed during and since service, but he did 
not report any other psychiatric symptoms.  The examiner 
noted, based on review of the claims file, that the veteran 
had been treated for many years for schizophrenia but that he 
was currently unable to provide a history due to a diagnosis 
of dementia.  The examiner found, based on the lack of any 
documentation of the veteran having any psychiatric symptoms 
for almost two decades following his separation from service, 
that the schizophrenia was not related to service.  Because 
that opinion was based on review of the medical evidence, and 
not the veteran's reports regarding the cause and onset of 
his psychiatric symptoms, it is highly probative.  See Owens 
v. Brown, 7 Vet. App. 429, 433 (1995) (an opinion that is 
based on review of the contemporaneous evidence is more 
probative than an opinion that is based on the veteran's 
reported history).  

The examiner also found that even if the veteran's self-
report of having suffered from depression during service 
could be substantiated, it did not impair his ability to work 
for many years afterwards.  The veteran's report of having 
suffered mental illness has not been substantiated, and has 
been found to be not credible.

In summary, the medical evidence indicates that the veteran 
has suffered from a chronic psychiatric disorder since 1979.  
The most probative medical evidence indicates that his 
psychiatric disorder is not related to an in-service disease 
or injury.  The Board finds, therefore, that the criteria for 
a grant of service connection are not met, and that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a psychiatric disorder.
Respiratory Disorder

The veteran contends that service connection should be 
granted for his respiratory problems because he was treated 
for breathing problems while in service.  The medical 
evidence indicates that he was treated for bronchitis and 
chronic obstructive pulmonary disease in 1992, and asthmatic 
bronchitis with an allergic component in June 2000.  In 
addition, his service medical records indicate that he 
received treatment for a common cold in May 1959.  His claim 
is, therefore, supported by a current medical diagnosis of 
disability and evidence of an in-service disease.  The 
probative evidence does not show, however, that any current 
respiratory problem is related to the symptoms documented 
during service.  Hickson, 12 Vet. App. at 253.

Examination on separation from service in March 1961 revealed 
the nose, sinuses, lungs, and chest to be normal.  There is 
no further evidence of the veteran suffering from any 
respiratory disorder until 1979, when he received treatment 
for "pulmonary problems."

In the April 2001 report the veteran's private physician 
indicated that the pulmonary problems for which he had 
received treatment since 1979 were possibly related to 
military service, in that the veteran reported having been 
treated for related symptoms while in service.  The physician 
did not, however, provide any rationale to support his 
opinion, or refer to any clinical findings showing that the 
bronchitis that the veteran was treated for beginning in 1992 
was related to the symptoms of a common cold shown 30 years 
previously.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998) (the failure of a physician to provide a basis for 
his opinion goes to the weight or credibility of the 
evidence).  In addition, a finding that the current 
disability is possibly related to service is too speculative 
to be probative.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998).  Furthermore, there is no indication that the 
physician reviewed the veteran's medical records, which show 
treatment only for an upper respiratory infection/common cold 
with no complaints or clinical findings of such when examined 
on separation from service or for 18 years thereafter.  
Godfrey, 8 Vet. App. at 121.

VA provided the veteran a medical examination in October 2005 
for the purpose of obtaining an opinion on whether any 
currently diagnosed respiratory disorder was related to the 
common cold that was treated during service.  The examiner 
reviewed the evidence in the claims file and noted the 
treatment for an upper respiratory infection/cold in service, 
and abnormal pulmonary function tests 30 years later in 1992.  
Pulmonary function tests, a physical examination, and chest 
X-ray in October 2005 showed no evidence of a respiratory 
disorder at that time.  The examiner provided the opinion 
that any respiratory disorder that the veteran currently has 
is not related to military service.  Because that opinion was 
based on review of the medical records, including the service 
medical records, and was not speculative, it is highly 
probative.  Owens, 7 Vet. App. at 433.

The veteran's assertion that his current respiratory problems 
are related to the symptoms he had in service is not 
probative because he is not competent to provide evidence of 
the etiology of a medical disorder.  Espiritu, 2 Vet. App. 
at 494.  The most probative medical evidence indicates that 
any current respiratory disorder is not related to military 
service.  The Board finds, therefore, that the criteria for a 
grant of service connection are not met, and that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a respiratory disorder.
Vision Disorder

The veteran also claims to have difficulty seeing, which he 
believes is related to problems with his vision during 
military service.  His service medical records show that in 
October 1960 he was given eye glasses because he complained 
of headaches when doing desk work.  Following his separation 
from service, his visual acuity was 20/20, with correction.  
The lack of visual acuity due to a refractive error in the 
eyes is not, however, a disability for which service 
connection can be established, in that it is a developmental 
abnormality.  See Terry v. Principi, 340 F.3d 1378, 1384 
(Fed. Cir. 2003); 38 C.F.R. § 3.303(c).

In addition to the refractive error, the veteran's medical 
records document complaints of vision problems related to 
seeing all objects as red, white, or gray; blurry vision; 
objects shrinking in size; seeing flashes of color; darkening 
of vision; and changes in the size of his visual fields.  
These abnormalities last one to five minutes and were 
initially assessed as visual hallucinations related to 
schizophrenia, or as secondary to anxiety.  In January 1999 
the veteran reported that the vision changes were sometimes 
associated with headaches.  Examination in October 2001 
revealed no abnormalities in the eyes to account for the 
vision changes, and his physician attributed the 
abnormalities to a central nervous system disturbance.  He 
diagnosed the abnormality as metamorphopsia due to ophthalmic 
migraine or possibly due to the psychotropic drugs the 
veteran took for schizophrenia.  A neurological evaluation in 
November 2002, which included examination and a magnetic 
resonance image (MRI) of the brain, resulted in the 
conclusion that the vision changes were an aura related to 
migraine.

The medical records show that in April 1993 the veteran 
reported "seeing red" while he was in service.  When 
examined in November 2002 he stated that the short-term 
changes in his vision began when he was in service.  The 
initial documentation of these visual oddities was made, 
however, in October 1990, almost 30 years after he was 
separated from service.  The service medical records make no 
reference to any eye problems other than the refractive 
error, and he denied having any eye trouble when examined on 
separation from service in March 1961.  He did not report 
having any vision problems when he initially claimed 
entitlement to VA compensation benefits in November 1970.  
The Board finds, therefore, that the veteran's current 
reports of having had the symptoms now attributed to migraine 
during service are not credible.  Madden, 123 F.3d at 1481.

Although service connection has been established for tension 
headaches as related to the headaches that the veteran had in 
service, the evidence does not indicate that migraine is 
related to military service.  A VA optometric examination in 
October 2005 resulted in a diagnosis of macular retinal 
pigment epithelium changes in both eyes.  The examiner also 
provided the opinion that the epithelium changes were likely 
related to the veteran's use of antipsychotic medication, and 
unrelated to an in-service injury.

In summary, the refractive error of the eyes is not subject 
to service connection.  In addition, the evidence indicates 
that the vision problems for which the veteran has claimed 
service connection are a manifestation of migraine, which is 
not related to his military service.  For these reasons the 
Board finds that the criteria for a grant of service 
connection are not met, and that the preponderance of the 
evidence is against the claim of entitlement to service 
connection for vision problems.
Development of the Claim

Regarding VA's duty to inform the veteran of the evidence 
needed to substantiate his claims, the RO notified him of the 
information and evidence needed to establish entitlement to 
service connection in February 2002, February 2004, and 
December 2004.  In those notices the RO also informed him of 
the information and evidence that he was required to submit, 
including any evidence in his possession, and the evidence 
that the RO would obtain on his behalf.  The Board finds, 
therefore, that VA has fulfilled its duty to inform the 
veteran of the evidence he was responsible for submitting, 
and what evidence VA would obtain in order to substantiate 
his claims.  

Although the notices were sent following the decisions on 
appeal, the delay in issuing the notices was not prejudicial 
to the veteran.  The delay did not affect the essential 
fairness of the adjudications, because the RO re-adjudicated 
the claims, based on all the evidence of record, after the 
notices were sent.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  Because entitlement to service connection has been 
denied, any question regarding the effective date or assigned 
ratings is moot and any deficiency in the notice content is 
not prejudicial to the veteran.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Regarding the duty to assist the veteran in obtaining 
evidence in support of his claims, the RO has obtained the 
private and VA treatment records he identified, conducted a 
hearing, and provided him VA medical examinations in November 
1996 and October 2005.  The veteran submitted a medical 
opinion in support of his claim for service connection for a 
psychiatric disorder.  The RO has substantially complied with 
the Board's prior remand instructions.  The veteran has not 
indicated the existence of any other evidence that is 
relevant to his claims; as such, all relevant data has been 
obtained for determining the merits of his claims and no 
reasonable possibility exists that any further assistance 
would aid him in substantiating his claims.  


ORDER

The claim of entitlement to service connection for a 
psychiatric disorder is denied.

The claim of entitlement to service connection for a 
respiratory disorder is denied.

The claim of entitlement to service connection for a vision 
disorder is denied.




____________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


